DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 2 is objected to because of the following informalities:  
Shouldn’t claim 2 be: wherein the time T1v required for recovering a Z-axis magnetization component of the magnetic nanoparticle to [[a]] the predetermined ratio is a longitudinal axis relaxation time of the magnetic nanoparticle in a body tissue?
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 9,336,934, Using PCT Pub No. WO2014/038829 (cited in PTO-892, and attached in the Office Action with machine translation), PCT Pub Date: Mar. 13, 2014, However, the Office Action will use PG Pub US 2015/0213931 for the citation, thereafter Kim ‘931) in view of Fan et al. (US 2013/0317350, hereinafter Fan ‘350) evident by or in view of Currie et al. (Understanding MRI: basic MR physics for physicians, Postgrad Med J 2013;89:209–223, Published Online First, 7 December, 2012, hereinafter Currie ‘2012).
is a RF pulsed magnetic field, having the resonance frequency to the magnetic nanoparticle; (0045, 0048, note that an AC magnetic field). Kim ‘931 specifically teaches “[t]he second magnetic field may be an AC magnetic field or a pulse field” (0048). Although the word of RF is silent, Currie has explained that:
“RF pulses are switched on and off … This can only occur when the RF pulse has the same frequency as the precessional frequency of the protons, a phenomenon called resonance; hence the term magnetic resonance imaging.” Page 211, col. right, para 1. 
“[t]he RF (pulse) field is also referred to as the B1 field. When switched on, the B1 field combines with B0 to generate MR signals that are spatially localised and encoded by the gradient magnetic fields to create an MRI.” Page 210, col. left, para 1. 
Hence, it is both inherent and/or obvious that the second magnetic field of Kim ‘931 is an RF pulses magnetic field because Kim ‘931 specifically teaches a pulsed AC magnetic field having the resonance frequency to the magnetic nanoparticle (0045). 
Kim ‘931 fails to explicitly teaches (d) releasing the application of the second magnetic field; (e) measuring a time T1v required for recovering a Z-axis magnetization component of the magnetic nanoparticle to a predetermined ratio, or a time T2v required for decreasing an X-axis or Y-axis magnetization component of the magnetic 
However, Kim ‘931 teaches that “[0024] A method of selective activation for a magnetic nanoparticle in accordance with the inventive concept can induce a magnetic nanoparticle to move toward an affected area and specify the position of the magnetic nanoparticle using magnetic particle imaging (MPI) apparatus or the like. Furthermore, thermotherapy, imaging (MPI), diagnosis, drug delivery, gene transfer, and the like can be carried out by applying a magnetic field having a resonance frequency and then activating a magnetic nanoparticle.” Kim ‘931 also teaches the contrast agent/ magnetic nanoparticle such as: 
[0050] The magnetic nanoparticle may include a metal, such as iron, cobalt, nickel, or alloys thereof. The magnetic nanoparticle may be, for example, Permalloy (Ni.sub.80Fe.sub.20), Maghemite (.gamma.-Fe.sub.2O.sub.3), Magnetite (.gamma.-Fe.sub.3O.sub.4), Barium Ferrite (Ba.sub.xFe.sub.yO.sub.z; x, y, z are arbitrary) and CoFe.sub.2O.sub.4 and the like. However, the size, shape, and material of such a magnetic nanoparticle are exemplarily illustrated, and thus the inventive concept is not limited thereto.
Fan ‘350 teaches the “use of magnetic vortex cores in magnetic resonance imaging and tumor treatment.” (title). Fan ‘350 also teaches: [0005] Examples of the MVC nanoring include, but are not limited to, Fe.sub.3O.sub.4, .gamma.-Fe.sub.2O.sub.3, and MFe.sub.2O.sub.4 nanorings (M=cobalt ion, nickel ion, copper ion, or manganese ion), all of which can be further modified to form quantum dot-capped MVC nanorings. Their sizes are 20-300 nm in height, 35-1000 nm in outer 
Furthermore, Fan ‘350 teaches: [0066] In vitro MRI of the OD-FVIOs was performed using a medical Siemens Symphony 1.5 T (61.8 MHz) scanner. FIG. 7 shows a qualitative comparison of T.sub.2*-weighted spin-echo MRI of QD-FVIOs and commercial ferucarbotran with respect to the varied echo time (TE). Intensity values of QD-FVIO MR images shown in FIG. 7 have been adjusted for the T.sub.2* effects of agarose relative to water. QD-FVIOs result in significantly greater signal reduction (darker images) at the designated TE from 10 to 30 ms in contrast to ferucarbotran. 
Note that Spin-Echo MRI requires to take RF pulse (AC pulse) Off before measuring T1, T2, or acquire Imaging data from T1 or T2 relaxations. Such teach is evident by Currie ‘2012. 
Currie ‘2012 teaches how MRI functions and how MRI measures T1 and T2 and How MRI acquire images with T1 or T2 weighted images. 
In simpler term Currie ‘2012 teaches: 
applying a first magnetic field to the magnetic contrast agent (page 218, Intravenous contrast) to allow the magnetic contrast agent to have a resonance frequency (fig. 4, and fig. 5); (c) applying a second magnetic field having the resonance frequency to the magnetic contrast agent (page 211, RF pulses and transverse magnetization); (d) releasing the application of the second magnetic field (page 211, RF pulses and transverse magnetization; fig. 6, fig. 7, labels, note that T1/T2/T2* relaxation curve is the recovery of signal following the switching off of the RF pulses); (e) 
Hence, Fan ‘350 teaches (d) releasing the application of the second magnetic field (as evident by Currie ‘2012 in order to measure T1 and T2); (e) measuring a time T1v required for recovering a Z-axis magnetization component of the magnetic nanoparticle to a predetermined ratio, or a time T2v required for decreasing an X-axis or Y-axis magnetization component of the magnetic nanoparticle to the predetermined ratio; and (f) acquiring an image signal from at least one of the time T1v and the time T2v (0066-0067, note that any T1 weighted, or T2 weight sequences in MRI requires the measurement of T1 and T2. And note that T1 is the spin-lattice relaxation, and T2 is the spin-spin relaxation, as evident by Currie ‘2012 as show above).
It would have been prima facie obvious to one of ordinary skills in the art at the time of invention to modify the method/device of Kim ‘931 to include the basic MRI Imaging features of Fan ‘350 in order to enhance MRI contrast as evident by Currie ‘2012, or further include the basic MRI functions of Currie ‘2012 in order to provide basic MRI T1, T2, T2* weight imaging when used with MR contrast agent. 

And Kim ‘931 (0023) and Fan ‘350 (0004, 0066) teaches that the magnetic nanoparticles can be magnetic contrast agent. 
Hence, the combine device of Kim ‘931, Fan ‘350 and Currie ‘2012 would teach wherein the time T1v is a longitudinal axis relaxation time of the magnetic nanoparticle in a body tissue; wherein the time T2v is a transverse axis relaxation time of the magnetic nanoparticle in a body tissue.
It would have been prima facie obvious to one of ordinary skills in the art at the time of invention to modify the method/device of Kim ‘931 to include the basic MRI Imaging features of Fan ‘350 in order to enhance MRI contrast as evident by Currie ‘2012, or further include the basic MRI functions of Currie ‘2012 in order to provide basic MRI T1, T2, T2* weighted imaging when used with MR contrast agent. 
In re claim 4, Currie ‘2012 teaches wherein the time T2v required for decreasing an X-axis or Y-axis magnetization component of the magnetic nanoparticle to the predetermined ratio is a value obtained by adding free induction decay to the transverse axis relaxation time (fig. 13).
In re claims 2-5, Currie ‘2012 teaches wherein the predetermined ratio is 63% (fig. 7, T1/T2/T2* relaxation is measured; note that predetermined ratio is merely 
In re claim 6, Currie ‘2012 teaches: 
T1 relaxation is the process whereby protons exchange energy with their surroundings to return to their lower energy state and in doing cause the restoration of longitudinal magnetisation. The rate at which this occurs is dependent on the tumbling rate of the molecule in which the proton resides. Tumbling rate describes the rate of molecular motion. As molecules tumble they generate a fluctuating magnetic field to which protons in neighbouring molecules are subjected. Energy exchange (and therefore T1 relaxation) is more favourable when this fluctuating magnetic field is close to the Larmor frequency. Different molecules have different tumbling rates and as a result they also differ in their efficiency at T1 relaxation. (page 212, T1 relaxation and T1 values). 
Hence, when evaluating the T1 of magnetic nanoparticle/contrast agent, its T1 relaxation is also the process whereby the magnetic nanoparticle exchange energy with their surroundings to return to their lower energy state and in doing cause the restoration of longitudinal magnetization. Hence, it is obvious and inherent that different size and material nanoparticle will have different 
Kim ‘931 teaches: 
[0094] In FIG. 11, an external static magnetic field applied to a magnetic nanoparticle may be in such a range that a magnetic vortex structure of the magnetic nanoparticle is not changed with reference to FIG. 10, and may be, for example, in the range of 1 Oe to a few hundreds of Oe. However, the external static magnetic field may vary with the diameter of the magnetic nanoparticle. 

[0096] Alternatively, in the case of a magnetic nanoparticle having a diameter of 40 nm or more and a magnetic vortex structure, a resonance frequency is reduced as the diameter of the magnetic nanoparticle increases. That is, it can be seen that "L" in the Equation 1 has no more a constant of the Lamor frequency while being changed. The reduction ratio of the resonance frequency of a magnetic nanoparticle having a diameter of 40 nm and a magnetic vortex structure drastically increases as the intensity of an external magnetic field increases. Such a reduction in the ratio of a frequency to an external magnetic field according to an increase in the size of a magnetic nanoparticle is confirmed in spherical Permalloy (Ni.sub.80Fe.sub.20). 
[0097] FIG. 12 is a graph showing a gyromagnetic ratio versus the size of a magnetic nanoparticle. 
[0098] With reference to FIG. 12, a gyromagnetic ratio .gamma. of a magnetic nanoparticle is reduced as the size of the magnetic nanoparticle increases. In the case of a single magnetic domain, the gyromagnetic ratio is scarcely reduced. Such change and reduction ratio of a gyromagnetic ratio are correspond to an average magnetic susceptibility (m.sub.z/m.sub.s) in a direction of an entire external magnetic field of a magnetic nanoparticle. 
[0099] Table 1 shows resonance frequencies according to the size of a magnetic nanoparticle and the magnitude of an external static magnetic field. Table 2 shows values of "resonance frequency/external magnetic field" according to the size of a magnetic nanoparticle and the magnitude of an external static magnetic field, wherein the values are obtained with a resolution of 2 MHz. 
Applicant has disclosed that is a spin-lattice relaxation time T1v, or a spin-spin relaxation time T2v. Hence, it is obvious that the measurement of T1v or T2v, hence, a value, depends on a material and size of the magnetic nanoparticle, an intensity of the first magnetic field, and a surrounding body tissue of the magnetic nanoparticle as taught by Currie ‘2012 and Kim ‘931. In another words, the combined teachings of Kim ‘931 and Currie ‘2012 teaches wherein the time T1v and the time T2v have a predetermined value according to a material and size of the magnetic nanoparticle, an intensity of the first magnetic field, and a surrounding body tissue of the magnetic 
Furthermore, TR and TE are chosen (which read on “a control unit have previously input values) according T1 or T2 values as taught by Currie ‘2012 (pages 214-215) in order to provide different weighted images that based on T1 or T2 values (Fig. 7). Hence, it would have been obvious that Currie teaches wherein acquiring an image signal from at least one of a pre-input T1v and a pre-input T2v, wherein the pre-input T1v or the pre-input T2v is determined according to a material and size of the magnetic nanoparticle, an intensity of the first magnetic field, and a surrounding body tissue of the magnetic nanoparticle (which is taught in view of Kim ‘931 and Currie ‘2012 above that magnetic nanoparticles will inherently and/or obviously have a “predetermined” (naturally character) T1v, and T2v due to its spin characteristics).
In re claim 7, following the explanation of claim 6, it would have been obvious that Currie ‘2012 teaches wherein the time T1v or T2v of a plurality of magnetic nanoparticles is contrasted with the predetermined value to acquire an image signal of a body tissue where the magnetic nanoparticle is located (because TR and TE determines the different contrast with respect to either T1 weighted or T2 weighted images based on TR or TE values, and that Kim ‘931 and Currie ‘2012 above teaches that magnetic nanoparticles will inherently and/or obviously have a “predetermined” (naturally character) T1v, and T2v due to its spin characteristics.

And Kim ‘931 (0023) and Fan ‘350 (0004, 0066) teaches that the magnetic nanoparticles can be magnetic contrast agent. 
Hence, the combine device of Kim ‘931, Fan ‘350 and Currie ‘2012 would teach wherein the step (f) comprises: (f1) applying a predetermined magnetic field pulse to the magnetic nanoparticle at the time T1v or T2v; and (f2) acquiring an image signal of a body tissue where the magnetic nanoparticle is located through a response to the magnetic field pulse.
It would have been prima facie obvious to one of ordinary skills in the art at the time of invention to modify the method/device of Kim ‘931 to include the basic MRI Imaging features of Fan ‘350 in order to enhance MRI contrast as evident by Currie ‘2012, or further include the basic MRI functions of Currie ‘2012 in order to provide basic MRI T1, T2, T2* weighted imaging when used with MR contrast agent. 
In re claim 9, Kim ‘931 teaches wherein the first magnetic field is a DC magnetic field (0012).
In re claim 10, Kim ‘931 teaches wherein the second magnetic field is an AC magnetic field or a pulsed magnetic field (0014).

In re claim 12, Kim ‘931 teaches wherein the resonance frequency of the magnetic nanoparticle changes according to a magnitude of the first magnetic field (0016).
In re claim 13, Kim ‘931 teaches wherein the resonance frequency of the magnetic nanoparticle changes according to a material or size of the magnetic nanoparticle (0052-0053).
In re claim 14, Kim ‘931 teaches wherein the magnetic nanoparticle has a diameter ranging from 30 nm to 500 nm (0018, 0049).
In re claim 15, Kim ‘931 teaches wherein the magnetic nanoparticle comprises at least one of Permalloy (Ni80Fe20), Maghemite (y-Fe2O3), Magnetite (y-Fe3O4), BariumFerrite (BaxFeyOz; x, y, z are arbitrary compositions), and CoFe2O4 (0019).

Response to Arguments
Applicant's arguments filed on March 30, 2021 have been fully considered but they are not persuasive. 
In response to Applicant’s argument that: 
“Kim '931 is concerned with inducing the resonance phenomenon of a magnetic vortex by applying a simple alternating magnetic field. In contrast, the present invention relates to the relaxation of the magnetic vortex after an RF pulsed magnetic field is applied and removed. The Tlv and T2v values are a phenomenon that occurs only after a pulse-type ac field is applied, not a continuous ac field. This deficiency noted in Kim '931 is not overcome by the teachings of Fan '350 or Currie,”
Page 8

Kim ‘931 specifically teaches “[t]he second magnetic field may be an AC magnetic field or a pulse field” (0048). Although the word of RF is silent, Currie has explained that:
“RF pulses are switched on and off … This can only occur when the RF pulse has the same frequency as the precessional frequency of the protons, a phenomenon called resonance; hence the term magnetic resonance imaging.” Page 211, col. right, para 1. 
“[t]he RF (pulse) field is also referred to as the B1 field. When switched on, the B1 field combines with B0 to generate MR signals that are spatially localised and encoded by the gradient magnetic fields to create an MRI.” Page 210, col. left, para 1. 
Hence, it is both inherent and/or obvious that the second magnetic field of Kim ‘931 is an RF pulses magnetic field because Kim ‘931 also specifically teaches a pulsed AC magnetic field having the resonance frequency to the magnetic nanoparticle (0045). 
Hence, Kim ‘931 teaches applying a second magnetic field which is a RF pulsed magnetic field, having the resonance frequency to the magnetic nanoparticle. 


Conclusion
Examiner questions Applicant’s intention as to why Applicant has NOT filed ANY IDSes such as Kim ‘931 which is the Applicant’s previous application with the Office and its prosecution history (note that the current Application is NOT a division or a continuation of the Kim ‘931). Furthermore, Applicant also have published, Kim et al., Resonantly exited precession motion of three-dimensional vortex core in magnetic nanospheres, Sci Rep. 2015; 5: 11370.
Note that Applicant has duty to disclose all relevant prior arts to the Office. 


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BO JOSEPH PENG whose telephone number is (571)270-1792.  The examiner can normally be reached on Monday thru Thursday: 8:30am-5:00pm, Alternate Fridays, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BO JOSEPH PENG/Primary Examiner, Art Unit 3793